Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2008

USA v. Greene
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4022




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Greene" (2008). 2008 Decisions. Paper 1519.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1519


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-4022


                          UNITED STATES OF AMERICA,

                                            v.

                                CHARLES E. GREENE,
                                      a/k/a
                                  CHARLES GOAR

                                         Charles Green,
                                                      Appellant


                      Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Criminal Action No. 05-cr-00760)
                      District Judge: Honorable William J. Martini


                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 7, 2008

                     Before: MCKEE and AMBRO, Circuit Judges,
                             and TUCKER,* District Judge

                           (Opinion filed: February 27, 2008)


                                       OPINION



      *
       Honorable Petrese B. Tucker, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
AMBRO, Circuit Judge

       Charles Greene, also known as Charles Goar, pled guilty to seven counts of bank

robbery and one count of attempted bank robbery in violation of 18 U.S.C. § 2113(a) and

18 U.S.C. § 2. The District Court sentenced him to a 132-month term of imprisonment,

$16,508 in restitution, and a three-year term of supervised release. He appeals his

sentence. We affirm.

       On appeal, Greene contends that his sentence must be vacated because it is

unreasonable. He first asserts that the District Court failed to explain how his history of

severe mental illness and substance abuse factored into its determination of an appropriate

sentence under factors listed in 18 U.S.C. § 3553(a). In imposing a sentence, the District

Court must give “meaningful consideration” to the § 3553(a) factors, but it need not

“discuss and make findings as to each of the § 3553(a) factors if the record makes clear

the court took the factors into account in sentencing.” United States v. Cooper, 437 F.3d

324, 329 (3d Cir. 2006). The record reflects that the District Court considered the

defendant’s history of mental illness, stating on the record that “there’s a lot of evidence

that requires me to consider the history and characteristics of the defendant,” and noting

that there was “a pretty substantial history of some mental illness that could be

intertwined with a lot of [Greene’s] antisocial conduct.” Within this context, we are

satisfied that the District Court meaningfully considered the § 3553(a) factors in imposing

Greene’s sentence.



                                              2
       Greene next argues that the District Court placed too much weight on the

Guidelines range in fashioning an appropriate sentence. If the fact that the District Court

granted a nineteen-month downward variance were not enough to satisfy us that it

understood the Guidelines as advisory, our own review of the record yields nothing to

suggest that the District Court placed impermissible weight on the Guidelines.

       We thus affirm the sentence.




                                             3